Citation Nr: 0217265	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  02-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  The propriety of the reduction of a 40 percent rating 
assigned for the service-connected bilateral hearing loss.  

2.  Entitlement to an increased disability evaluation for 
cerebrospinal meningitis, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
RO that reduced the evaluation for the veteran's service-
connected bilateral hearing loss from 40 to 30 percent, 
effective from December 1, 1998.  The veteran was sent 
notice of this decision in September 1998 and submitted a 
notice of disagreement (NOD) in April 1999.  The RO issued a 
statement of the case (SOC) addressing the issue of 
increased rating in October 2000.  A substantive appeal was 
received from the veteran's representative in December 2000.  
As will be discussed further herein, the Board has 
characterized the issue on appeal to denote the veteran's 
disagreement with the reduction.  

The veteran has also perfected an appeal from a July 2000 
rating action in which the RO denied his claim for an 
increased rating for meningitis.  An NOD was received in 
April 2001 and the RO issued an SOC in March 2002.  A 
substantive appeal was received from the veteran's 
representative later that same month.   

The issue involving the propriety of the reduction in the 
evaluation assigned for bilateral hearing loss.  Claims for 
increased ratings for service-connected bilateral hearing 
loss and for meningitis will be addressed in the remand 
following the order portion of this decision.  


FINDINGS OF FACT

1.  A 40 percent rating was in effect for bilateral hearing 
loss from June 7, 1993 to November 30, 1998.  

2.  The RO's August 1998 rating decision, which reduced the 
veteran's rating for the service-connected bilateral hearing 
loss from 40 to 30 percent, did not consider applicable 
regulatory provisions and denied the veteran due process.  


CONCLUSION OF LAW

As the August 1998 rating decision that reduced the 
disability rating for the service-connected bilateral 
hearing loss from 40 percent to 30 percent was not in 
compliance with the regulations, it is void ab initio, and 
the 40 percent rating is restored effective the date of the 
reduction.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Act and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2002)). 

Given the particular facts surrounding, and in light of the 
Board's favorable disposition on the question involving, the 
propriety of the reduction in rating for bilateral hearing 
loss, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on that claim on appeal at this time.  

I.  Background

In a February 1975 rating action, service connection was 
granted and a noncompensable rating assigned for bilateral 
defective hearing, effective from August 16, 1974.  In a 
January 1995 rating action, the evaluation was increased to 
40 percent, effective from June 7, 1993.  

In a March 1998 statement, the veteran indicated that his 
hearing loss had become more severe and he requested an 
increased rating.  In June 1998, the veteran was afforded a 
VA examination in connection with that claim.  

In June 1998, the RO proposed to reduce the rating for the 
veteran's service-connected bilateral hearing loss from 40 
to 30 percent.  The veteran was notified that he had 60 days 
during which he could submit evidence to show that the 
proposed reduction should not take place.  

In a statement date-stamped as having been received at the 
RO on July 8, 1998, the veteran referred to the proposed 
reduction and requested "time" to submit additional 
evidence.  He noted that he had an appointment with a 
physician who would evaluate his condition within the next 
week and he was also going to have two independent 
audiologists "check [him] out" and review his records.  

In an August 1998 rating action, notice of which was mailed 
to the veteran in September 1998, the rating was formally 
reduced to 30 percent, effective from December 1, 1998.  In 
the narrative portion of that decision, the RO noted that 
the veteran had not responded to the RO's June 1998 
correspondence and had not submitted any medical evidence to 
the contrary.  

In a statement date-stamped as having been received at the 
RO in September 1998, the veteran's representative submitted 
statements from the veteran and additional medical evidence 
in support of his claim for "preventing the proposed 
reduction."

In an April 1999 statement, the veteran's representative 
expressed disagreement with the reduction and noted the 
veteran's July 1998 request for an extension of time to 
submit evidence in support of his claim.  

In October 2000, the RO issued an SOC, in which the issue 
was phrased as "[e]valuation of bilateral hearing loss 
currently evaluated as 30 percent disabling," and determined 
that a rating in excess of 30 percent was not warranted.  
The SOC provided the veteran with the laws and regulations 
applicable to increased ratings; the provisions pertaining 
to rating reductions were not addressed.  

II.  Analysis

In the present case, the veteran's service-connected 
bilateral hearing loss was rated as 40 percent disabling 
from June 7, 1993 to November 30, 1998; a period of more 
than 5 years.  

A reduction in an assigned disability rating which has been 
in effect for more than 5 years is permissible upon 
compliance with various due process requirements.  38 C.F.R. 
§ 3.344 (2002).  Where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e). 

In this instance, the veteran was notified of the proposed 
rating action and told that he had 60 days within which to 
present additional evidence.  The veteran submitted a 
statement in July 1998 (well within the 60-day period) 
asking for additional time and referring to medical evidence 
which he anticipated submitting in support of his claim.  
Nonetheless, the RO issued a final rating action in August 
1998, making the reduction effective from December 1, 1998.  
The RO did not refer to the veteran's July 1998 request for 
additional time to submit evidence.  The Board also notes 
that the medical evidence submitted by the veteran in 
September 1998 was never considered by the RO under the 
reduction criteria at all.  

The RO failed to include or discuss the provisions of 38 
C.F.R. §§ 3.344 or 3.105(e) in either the August 1998 rating 
decision or the October 2000 SOC.  The United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court) has stated that 
both decisions by the RO and by the Board that do not apply 
the provisions of 38 C.F.R. § 3.344, when applicable, are 
void ab initio.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision); see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Since 
the rating decision that accomplished the reduction of the 
40 percent evaluation for the veteran's service-connected 
bilateral hearing loss did not apply the provisions of 38 
C.F.R. §§ 3.344(c) and 3.105(e), the reduction is void.  The 
appropriate remedy in this case is a restoration of the 40 
percent evaluation effective on the date of the reduction.  
See Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).

Thus, the Board concludes that the veteran's 40 percent 
evaluation was improperly reduced, that the reduction of the 
evaluation is void ab initio, and that the 40 percent 
evaluation for the veteran's service-connected bilateral 
hearing loss should be restored.  Accordingly, restoration 
of the 40 percent evaluation, effective December 1, 1998, is 
warranted.


ORDER

As the August 1998 reduction of the veteran's 40 percent 
rating was improper, restoration of the 40 percent rating 
for bilateral hearing loss, effective December 1, 1998, is 
granted, subject to the applicable criteria governing 
payment of monetary benefits. 


REMAND

The veteran initiated his present claim in March 1998 when 
he submitted a claim for a rating in excess of 40 percent 
for his service-connected hearing loss.  As noted 
hereinabove, the RO improperly reduced the rating from 40 to 
30 percent and then misconstrued the issue on appeal as 
entitlement to a rating in excess of 30 percent.  As 
entitlement to an evaluation for the bilateral hearing loss 
in excess of 40 percent (the benefit claimed by the veteran) 
has not been adjudicated by the RO; hence, that issue is 
being remanded to the RO for appropriate development and 
adjudication.  The Board points out that during the course 
of this appeal, the rating criteria for hearing loss was 
changed, effective June 1999.  Both the former and revised 
criteria must be considered.  Karnas, 1 Vet. App. at 308.

With regard to the veteran's claim for an increased rating 
for cerebral meningitis, the Board notes that the July 2000 
VA examination is inadequate for rating purposes.  If the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.   

Under Diagnostic Code 8019, a 100 percent rating is 
warranted for cerebrospinal meningitis as an active febrile 
disease.  Otherwise, the disability is rated on the 
residuals, with a minimum rating of 10 percent.  The medical 
evidence currently of record is inadequate for identifying 
any of the residuals upon which the veteran's condition 
could be rated.  In this regard, the Board points out that 
the veteran contends that he has several medical problems 
which are related to the service-connected meningitis.  (See 
the November 1999 statement).  In addition, the July 2000 VA 
examination noted some motor symptoms which the examiner 
indicated "may" be related to the meningitis process.  
However, as this statement does not provide sufficient 
information upon which to evaluate the veteran's condition, 
further examination is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should ask the veteran to identify all 
VA and non-VA health care providers that have 
treated him for complaints related to meningitis 
or hearing loss from March 1998 to the present.  
Obtain records from each health care provider the 
veteran identifies.
2.  After the veteran responds (or a 
reasonable period for him to respond has 
expired) and all records and/or 
responses from each contacted entity 
have been associated with the claims 
file, arrange for the veteran to undergo 
the following VA examinations at the 
appropriate VA medical facility (1) an 
audiological examination to determine 
the current severity of the service-
connected bilateral hearing loss and (2) 
a brain and spinal cord examination to 
determine the current severity and 
identify all residuals of the service-
connected cerebrospinal meningitis.

The entire claims file must be made available to 
and reviewed by each of the physicians designated 
to examine the veteran and the examination report 
should reflect consideration of the veteran's 
documented medical history and assertions.  
All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  

Audiological examination.  The 
examination should be conducted in 
compliance with the standard VA protocol 
for such examinations, utilizing the 
Maryland CNC speech stimulus materials 
for speech discrimination.

Brain and spinal examination.  With 
respect to the service-connected 
meningitis, the examiner should 
specifically identify which, if any, of 
the veteran's current 
symptoms/complaints represent residuals 
of that disease.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the each 
conclusion reached , in a printed 
(typewritten) report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

5.  After completing the requested 
development, and any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should adjudicate claims on appeal in 
light of all pertinent evidence and 
legal authority, to include, as regards 
the claim for issue of entitlement to a 
rating in excess of 40 percent for the 
service-connected bilateral hearing 
loss, the former and revised criteria 
for evaluating hearing disability.  The 
RO should provide full reasons and bases 
for its determinations.  

6.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



